December 31, 1924. The opinion of the Court was delivered by
This was an action brought September 10, 1923, by Leita Leysath for alimony in the sum of $200.00 per month, and suit money in the sum of $300.00. The case was heard by his Honor, T.S. Sease, presiding Judge, at the October, 1923, term of the Court of Common Pleas for Orangeburg County upon the verified petition and affidavits of the plaintiff and affidavits submitted by the defendant, who made his decree allowing $100.00 per month temporary alimony and $200.00 suit money, and enjoined the defendant, appellant, from disposing of any of his property until the termination of the action."
The exceptions, four in number, challenge the correctness of Judge Sease's finding and holding.
As this is a temporary alimony case, until the case is tried on its merits, we overrule all the exceptions and affirm the decree of Judge Sease, under Nicholson v. Nicholson, 115 S.C. 326;105 S.E., 700. Wise v. Wise, 119 S.C. 10;111 S.E., 792. Cleveland v. Cleveland (S.C.),122 S.E., 500. Molloy v. Molloy, 107 S.C. 99; 91 S.E., 971. *Page 513 Sadler v. Sadler, 115 S.C. 217; 105 S.E., 285. O'Nealv. O'Neal (S.C.), 123 S.E., 206.
Judgment affirmed.
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.